On Motion for Rehearing.
Appellant City of Wichita Falls objects to the statement made by us of the nature of this suit; more especially because we said, in substance, that it was an action for a mandatory injunction to require defendants to open a gate or lock in an irrigation canal leading from Lake Wichita to plaintiffs’ irrigable lands; and to enjoin defendants from again closing said gates and preventing water from flowing from the lake to the area of plaintiffs’ lands. It requests us to make a more accurate statement, since it is claimed that nowhere in the pleadings are gates and locks mentioned.
Within a limited degree its contention is correct; but the petition and exhibits, upon which the suit was based, covers nearly 50 pages in the transcript, and we think the further statement made by us as disclosed by the opinion covers, substantially, the points in controversy.
The statement of the nature and result of the suit found in the City’s brief before us is really much shorter than the one made by us. It is in this language: “The suit was based upon a contract made between Lake Wichita Irrigation & Water Co. and Henry Sayles, Trustee, which was executed June 15, 1903, and the effect of the judgment against the City of Wichita Falls is to require such defendant to specifically perform that contract.”
There is substantial testimony in the record to support the court’s findings and the judgment entered thereon. As shown by our discussion of the case, plaintiffs held a water right in Lake Wichita, the dam, canals and privileges formerly owned by the old Irrigation Company; that the City and Improvement Districts acquired all of the rights, privileges and property of the old Irrigation Company. That prior to the time plaintiffs were “cut off” (which we assume meant that the irrigation waters were discontinued), the Water District was maintaining the canals and through them furnishing water for passage into plaintiffs’ laterals for irrigation purposes; that the Improvement District claimed no interest in the lake or its waters, but was so furnishing the water “at the courtesy of the City • of Wichita Falls”, as stated by a representative of the District. That the water was cut off upon the request of the City. No one in fact said in so many words that any lock, gate or other device" was closed on the canal or elsewhere in order to “cut off” the water.
Prayer in the petition was for a temporary writ of injunction to require the Improvement District to furnish in its canals the water from the lake to plaintiffs’ laterals and to restrain it from further cutting off said water or depriving plaintiffs of the use thereof; and to restrain the City from interference with the use of water to plaintiffs for irrigation purposes and that the injunction finally be made permanent.
The judgment provided that the mandatory writ of injunction prayed for should be granted, and, among other things, that the City should furnish the water in the canals leading from the lake to lands of plaintiffs and to connect said waters into the canals free and unobstructed so that they flow will be unimpeded; that both the City and the Improvement District should be and were enjoined and restrained from in any manner interfering with the delivery of water from the lake into the canals leading from the lake to plaintiffs’ laterals on their own land, except insofar as the City was authorized by its title to the use of 2,000-acre feet to which it holds a prior right over those of the plaintiffs.
*486The appellant, City of Wichita Falls, was well within its rights to ask that we he absolutely accurate in a statement of the matters involved, and although we did refer to the opening of gates and locks, when that identical language was not used by the pleader, it is clear to us from this record that a closing of gates or locks of some character was necessary to cut the water oif between the canals and lateral ditches, hence our abbreviation of from ten to twenty pages of the petition.
We yet believe we have made a proper disposition of this appeal, and the motion for rehearing is overruled.